Case: 15-51150       Document: 00513627952         Page: 1     Date Filed: 08/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 15-51150                             August 8, 2016
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
DEBORAH STEVENS, Trustee, for Central Texas Liberty Media Holdings,

                                                  Plaintiff - Appellant

v.

CALVARY CHAPEL OF TWIN FALLS, INCORPORATED, an Idaho
Corporation,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-257


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       This pro se action by Deborah Stevens against Calvary Chapel of Twin
Falls, Inc. (Calvary) claims its broadcasting over radio frequency 90.1 FM
infringed on her property rights as the purported exclusive owner of the radio
station. Stevens claimed to be suing as trustee on behalf of Central Texas
Liberty Media Holdings.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-51150     Document: 00513627952       Page: 2   Date Filed: 08/08/2016


                                   No. 15-51150

      Stevens has filed previous, similar actions. See, e.g., United States v.
Stevens, 691 F.3d 620 (5th Cir. 2012). The district court dismissed the action,
ruling it lacked subject matter jurisdiction; it had so advised Stevens in a
previous order and given her 30 days to withdraw her complaint or face
sanctions. See Fed. R. Civ. P. 11. Stevens did not withdraw her complaint. In
its dismissal with prejudice, the court awarded costs of $1,500 plus interest to
Calvary, and barred Stevens from filing additional actions in the Western
District of Texas without first obtaining leave of court. Stevens challenges the
dismissal of her claims and the sanctions imposed.
      Calvary was the FCC licensee of the 90.1 FM frequency in the Austin,
Texas, area.     Although Stevens maintains she is not challenging FCC
regulations, she clarified in her response to the court’s Rule 11 order that she
intended to challenge the FCC’s “authority to issue any ‘license’ to anyone for
90.1 FM in Austin”. Additionally, the “federal questions” identified in her brief
all relate to the FCC’s regulatory and enforcement authority, including
licensing.
      “The court of appeals . . . has exclusive jurisdiction to enjoin, set aside,
suspend (in whole or in part), or to determine the validity of . . . all final orders
of the [FCC] made reviewable by section 402(a) of title 47.” 28 U.S.C. § 2342(1);
see 47 U.S.C. § 402(a). And, such a petition for review must be filed in the court
of appeals “within 60 days after [the order’s] entry”. 28 U.S.C. § 2344. Because
Stevens’ challenge to Calvary’s broadcasting license was, in fact, an attack on
the FCC’s regulations and a challenge to its regulatory authority, the district
court lacked jurisdiction to consider the challenge and properly dismissed the
action. See § 2342(1); Stevens, 691 F.3d at 623.
      Stevens does not raise any substantive assertion for why the court erred
in imposing Rule 11 sanctions; instead, she simply repeats her attacks on the



                                         2
    Case: 15-51150     Document: 00513627952      Page: 3    Date Filed: 08/08/2016


                                   No. 15-51150

court and FCC regulatory system. When an appellant fails to identify any
error in the court’s analysis, it is the same as if she had not appealed that issue.
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). And, although pro se briefs are afforded liberal construction, arguments
must be briefed in order to be preserved. Yohey v. Collins, 985 F.2d 222, 224–
25 (5th Cir. 1993).
      Stevens is cautioned about the intemperate comments, in her appellate
brief, about the district judge.
      AFFIRMED.




                                         3